DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election of the species of particles applied in solution form; and Acinetobacter baumani bacteria in the reply filed on 10 August 2022 is acknowledged.  Examiner has been extended to include the gram-positive and gram-negative bacteria recited in claims 14 and 15.

Claim 13 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Claims 8-12, 14, and 15 are examined.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-12, 14, and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for reducing growth of a microorganism on a surface, does not reasonably provide enablement for preventing growth.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.  
To be enabling, the specification of the patent must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993). Explaining what is meant by “undue experimentation,” the Federal Circuit has stated:  

The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which the experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention. PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996). 

The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation. Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:
	1) the quantity of experimentation necessary,
	2) the amount of direction or guidance provided,
	3) the presence or absence of working examples,
	4) the nature of the invention,
	5) the state of the prior art,
	6) the relative skill of those in the art,
	7) the predictability of the art, and
	8) the breadth of the claims.

	These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved. In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833, 839, 166 USPQ 18, 24 (1970). Keeping that in mind, the Wands factors have been considered and are relevant to the instant fact situation for the following reasons:
The invention relates to preventing or reducing growth of a microorganism on a surface. The relative skill of those in the art is high, that of an MD or PHD. That factor is outweighed, however, by the unpredictable nature of the art, since “microorganism” may include a broad scope of organisms (e.g., bacteria, virus, fungi, protozoa, etc.), wherein one chemical compound may work on one species but not another.
	Since the instant specification provides no limiting definition of the term “prevention”, the examiner will adopt the broadest reasonable interpretation for same. Webster’s Ninth New Collegiate Dictionary defines “prevention” as “to keep from happening or existing”, i.e., to completely eradicate.  The claims are thus very broad insofar as they recite the “prevention” of growth of a microorganism, i.e., the complete eradication of same. While such “prevention” might theoretically be possible under strictly controlled laboratory conditions, as a practical matter it is nearly impossible to achieve in the “real world”, as contamination is always a risk.
Because of the known unpredictability of the art, and in the absence of experimental evidence, no one skilled in the art would accept the assertion that the instantly claimed agents could be predictably used for prevention as inferred by the claim and contemplated by the specification. Accordingly, the instant claims do not comply with the enablement requirement of §112, since to practice the invention claimed in the patent a person of ordinary skill in the art would have to engage in undue experimentation, with no assurance of success.
                Since the phrase “reducing growth” is inclusive of various application timing schemes and thus provides adequate coverage for all reasonably successful methods (prophylactic or active), the examiner recommends deleting the term “preventing” and simply reciting “reducing growth” only instead.   


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 8, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wellinghoff et al. (“Wellinghoff”, WO 00/69775) in view of Kawaraya et al. (“Kawaraya”, US 2006/0163566) and CN ‘589 (CN 108499589; cited by Applicant in IDS filed 10 November 2020).
Wellinghoff teaches a method of controlling microbiological contamination on a surface of a material, by placing a material adjacent to a composition that does not generate and release a biocidal gas in the absence of electromagnetic energy, and exposing the composition to electromagnetic energy to generate and release at least one biocidal gas from the composition in to the atmosphere surrounding the material (e.g., page 6, lines 20-28).  The composition comprises an energy-activated catalyst, which may be a semiconductor such as sulfides including bismuth trisulfide and cadmium sulfide (e.g., claims 1, 5).  Electromagnetic energy may be from sunlight (e.g., page 18, lines 13-18).  The disinfecting gas may be release over several hours (e.g., page 32, Example 3).
While Wellinghoff teaches bismuth trisulfide and cadmium sulfide are suitable catalysts, Wellinghoff does not specifically teach bismuth sulfide-cadmium sulfide spheres.
Kamaraya generally teaches that photocatalysts, including bismuth sulfide and cadmium sulfide, have antibacterial properties due to their photocatalytic activity (e.g., paragraphs [0002], [0041]).
CN ‘589 teaches a nitrogen-doped cadmium sulfide quantum dot modified bismuth sulfide is a composite photocatalyst can effectively realize the rapid and efficient degradation of pollutants in wastewater (i.e., and aqueous solution; e.g., see translation, page 6).   Solar light/sunlight is used for the degradation process, for a time period of five hours (e.g., translation, Test Methods, page 7); note sunlight may be used as the electromagnetic energy in Wellinghoff.
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to utilize a bismuth sulfide-cadmium sulfide composite photocatalyst as the photocatalyst of Wellinghoff; thus arriving at the claimed invention.  One skilled in the art would be motivated to do so, with a reasonable expectation of success, because said photocatalyst would have antibacterial properties because of its photocatalytic activity, as taught by Kamaraya, and would provide the additional benefits of degrading pollutants, as taught by CN ‘589.
Regarding the limitation wherein the bismuth sulfide – cadmium sulfide particles are in the form of spheres (claim 1), it is noted that , while CN ‘589 does not explicitly recite the particles in the form of “spheres”, CN ‘589 does teach modifying the surface of the bismuth sulfide acts as the light absorption center, and the bismuth sulfide is modified with the nitrogen-doped cadmium sulfide quantum dots on its surface (e.g., translation, page 3).  Additionally, Applicant’s definition of the term “sphere” includes other shapes, such as oval or oblong (e.g., as-filed specification, page 7).  Further, the shapes may be uniform or non-uniform, and include other shapes such as flake, rod, cylinder, rectangle, triangle, pentagon, hexagon, prism, disk, platelet, cube, cuboid, and urchin (e.g., as-filed specification, page 8).  Also, the surface of the spheres may have an uneven surface, e.g., an irregular contour that is bumpy, jagged, spiky, serrated, or zigzag (e.g., as-filed specification, page 8).  Therefore, it would be within the purview of the skilled artisan, using the teachings and guidance of CN ‘589, to form a shape as contemplated within the meaning of the instantly claimed invention, with a reasonable expectation of success.
Regarding claim 11, Wellinghoff teaches a suspension comprising up to 50 wt.% of the powder of the invention, and up to 80% of the solvent (e.g., page 29, lines 9-13).  While this amount is not expressed in terms of concentration, Wellinghoff nevertheless provides general guidance regarding amounts of each component, such that it would be within the purview of the ordinarily skilled artisan to arrive at optimal amounts by routine experimentation, including amounts falling within the instantly claimed range, with a reasonable expectation of success.  Accordingly, the claimed amounts do not impart patentability to the claim, absent a showing of criticality or unexpected results for the particularly claimed amount.
Regarding claim 12, Wellinghoff teaches its solvent may be water, or water and a water-miscible organic material (e.g., page 22, lines 11-15).


Claims 8, 9, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wellinghoff in view of Kawaraya and CN ‘589 as applied to claims 8, 11, and 12 above, and further in view of Charles et al. (“Charles”, US 2014/0377007, cited by Applicant in IDS filed 10 November 2020).
The inventions of Wellinghoff, Kawaraya, and CN ‘589 are delineated above (see paragraph 10, above).
Specifically regarding claim 9 (and more generally regarding the remaining claims), the cited prior art does not specifically disclose an atomic ratio of bismuth to cadmium or sulfur to bismuth.
However, Charles is in the field of photocatalysts (e.g., abstract) and generally teaches that bismuth sulfide is Bi2S3, and cadmium sulfide is CdS (e.g., paragraph [0076]).  Therefore, the ordinarily skilled artisan would find it obvious to formulate a bismuth sulfide - cadmium sulfide composite as Bi2S3 – CdS, wherein, from the description of the composite itself, the atomic ratio of bismuth to cadmium may be 2:1, and the atomic ratio of sulfur to bismuth may be 4:2 (i.e., 2:1), absent evidence to the contrary.


Conclusion
No claims are allowed at this time.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA FRAZIER whose telephone number is (571)270-3496. The examiner can normally be reached Monday-Friday 9AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BARBARA S FRAZIER/           Examiner, Art Unit 1611